LatimeR, Judge
(concurring in the result):
I concur generally in the result reached by the majority opinion but, because I believe that the prior participation of the law officer in this case cast him in the role of counsel for the Government, I conclude that Article 26 *703(a)' of the Code makes him ineligible to serve. In addition, that sort of participation is ground for challenge under paragraph 62/(6) of the Manual, and when the facts bringing him within that rule are undisputed, he should be excused forthwith as that disqualification is self-operating.
Counsel for the Government do not contend that the law is to the contrary, but they seek to sustain their position by arguing that the pretrial assistance of the law officer was not that of an advocate but rather was given in the neutral capacity of an assistant to the staff judge advocate. I just do not follow that argument. I consider the present Code to be a law setting up adversarial proceedings in which it is necessary for each party to carry its burden. The Government must, by its representatives, prepare the pleadings and perfect those pretrial steps which are generally understood to be in aid of the prosecution. Particularly important to the prosecution is the drafting of specifications, and here the law officer was the principal architect on the Government’s team. Moreover, as it turned out, he was the functionary who at trial was charged with the duty of ascertaining the adequacy and sufficiency of the specifications. True it is that Article 34 of the Code authorizes a staff judge advocate to make formal corrections and such other modifications as may be necessary to make the specifications conform to the proof, but the content of the Article suggests to me that he should act at that time in a judicial capacity and not as a representative of the prosecution.
Properly interpreted, the language of the Code implies that the drafting of charges will be done by someone other than the staff judge advocate. To give him power to make formal corrections presupposes the specifications are in being, and I analogize his duties to those of a committing magistrate or trial judge. Upon motion, they can make or permit the making of formal corrections and changes to conform to proof, but they cannot serve the State or Government as experts in preparing indictments, informations, or complaints. In the former office, they must protect the rights of both parties and preserve the equality of the system, while in the latter role they join as counselors for the prosecutions. It is the latter partisan course of conduct which the statute enjoins.
The reason for the rule is amply demonstrated in the ease at bar, for here the prosecution was the sole beneficiary of the law officer’s wisdom, and I can hardly imagine how an attorney could better serve his client in the early stages of the proceedings than by preparing the pleadings. Unfortunately, this counselor found himself immediately in the inconsistent position of being required to pass on the adequacy and correctness of his own advice. Hardly had the trial commenced when defense counsel made motions claiming improper joinder of offenses and challenging the sufficiency, completeness, consistency, and other deficiencies in the charges and specifications. Therefore, having assisted in the composition of the specifications, the law officer had to judge his own prior determinations. Forcing an accused to try his case under those circumstances is contrary to the Code and constitutes a denial of due process’ of military law.